IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00392-CV

WILLIAM M. WINDSOR,
                                                         Appellant
v.

SEAN D. FLEMING,
                                                         Appellee



                         From the 378th District Court
                              Ellis County, Texas
                            Trial Court No. 88611-A


                         MEMORANDUM OPINION

      William M. Windsor, who represented himself in the underlying trial court

proceedings and is also representing himself in this appellate proceeding, appeals the

trial court’s December 18, 2014 “Order Granting Defendant Sean D. Fleming’s Anti-

SLAPP Motion to Dismiss and Judgment Awarding Costs, Expenses, Attorney’s Fees and

Sanctions in Favor of Sean Fleming Against William Windsor.” We will affirm.
                                            Background

               December 26, 2013 – Windsor filed his original petition against Fleming

and several other defendants. The case was assigned to the 40th District Court of Ellis

County. The presiding judge of the 40th District Court is the Honorable Bob Carroll.

               January 15, 2014 – Windsor filed his first amended petition against Fleming

and several other defendants, alleging as follows: Windsor founded an organization

called “Lawless America” and developed a website for it. Windsor “publishes an online

magazine, produces and hosts a radio show, and has been producing and directing a

documentary film about injustices of various types.” In December 2012, Windsor became

aware of Joeyisalittlekid.blogspot.com. Joeyisalittlekid.blogspot.com was originally “an

online gathering place” for a group of people who disliked Joey Dauben.1 The group

turned its attention to Windsor, however, after members of the group learned that

Dauben’s girlfriend and family had approached Windsor to “do some filming” about

Dauben’s story. Members of the group, including Fleming and the other defendants,

began posting alleged defamatory content about Windsor. Windsor claimed that the

actions of Fleming and the other defendants constituted libel and defamation, defamation

per se, slander, slander per se, intentional infliction of emotional distress, tortious

interference with contract or business expectancy, tortious interference with a

prospective business relationship, invasion of privacy by misappropriation, invasion of

privacy, civil conspiracy, and stalking.



1Fleming’s brief describes Dauben as “an Ellis County journalist who was convicted of several felony sex
crimes against a minor.”
Windsor v. Fleming                                                                               Page 2
             January 21, 2014 – Fleming filed his original answer and special exceptions

to Windsor’s petition. Fleming denied all of Windsor’s allegations.

             February 26, 2014 – Fleming filed a motion to dismiss Windsor’s claims

against him under the Texas Citizens Participation Act (TCPA), generally known as the

Texas anti-SLAPP (“strategic lawsuit against public participation”) law. See TEX. CIV.

PRAC. & REM. CODE ANN. §§ 27.001-.011.

             March 10, 2014 – The trial court issued a memorandum ruling, staying all

of the proceedings in the case. The memorandum ruling provided:

       IT IS ORDERED that effective immediately, all proceedings in the above
       entitled and numbered lawsuit are hereby stayed and remain on hold,
       including legal deadlines applicable to any party, until such time as the trial
       court further examines the legal implications and applicability of the Order
       and vexatious litigant injunction directed against William M. Windsor
       dated July 15, 2011 and issued by Thomas W. Thrash, Jr., United States
       District Judge for the Northern District of Georgia . . . .

The memorandum ruling then specifically stated:

       This stay of proceedings applies without prejudice, by way of example only
       and not by way of any limitation, to – (i) any of Plaintiff’s pending motions,
       requests for hearings, or court dates; (ii) Defendant Sean D. Fleming’s Motion
       to Dismiss; and (iii) the various requests received by the trial court for
       hearings on special exceptions . . . . [Emphasis added.]

             March 17, 2014 – Windsor filed a motion requesting that the trial court

allow him to conduct discovery and that the hearing on Fleming’s TCPA motion to

dismiss be set for June 23, 2014, approximately 120 days from the date that Fleming filed

his motion to dismiss.




Windsor v. Fleming                                                                       Page 3
             April 7, 2014 – Windsor filed a pleading entitled “Constitutional Challenge

to Texas Citizens Participation Act” and a motion to dismiss Fleming’s TCPA motion to

dismiss.

             April 10, 2014 – Windsor filed a supplement to his motion to dismiss

Fleming’s TCPA motion to dismiss.

             August 11, 2014 – The trial court signed “Trial Court Order No. 1 and

Notice of Hearing.” The trial court concluded in its order that it was not permitted to

dismiss Windsor’s lawsuit outright for his noncompliance with the terms of the vexatious

litigant injunction issued by the federal district judge in Georgia.         The trial court

concluded, however, that it possessed “legal authority within its inherent judicial power

to impose various litigation control measures.”          The trial court’s order therefore

provided:

       It is Ordered that the stay of proceedings is hereby lifted; however, such
       Order is specifically subject to and conditioned upon [Windsor]’s current
       and future compliance with all the other Orders contained herein[, which
       included an “Order Providing for Litigation Control Measures.”] The
       preceding Order shall be referred to as the “Order Lifting Stay of
       Proceedings.”

              ....

              . . . Accordingly, with respect to the mechanics of initially lifting the
       stay, the trial court finds and rules that the Order Lifting Stay of
       Proceedings shall become automatically effective on such date as [Windsor]
       (i) complies with Litigation Control Measures #1, #5, #6, and #7 of the
       preceding Order Providing for Litigation Control Measures; and (ii) files of
       record a Notice of Compliance with Litigation Control Measures #1, #5, #6, and
       #7 (with file marked courtesy copy being sent directly to the presiding
       judge).



Windsor v. Fleming                                                                        Page 4
       “Trial Court Order No. 1 and Notice of Hearing” also notified the parties that a

hearing for the purpose of establishing a “Preliminary Discovery Control Plan &

Scheduling Order” would be held on September 19, 2014.

             August 12, 2014 – Windsor filed a “Notice of Compliance with Litigation

Control Measures and Motion for Reconsideration.” Windsor requested in the pleading

that the trial court reconsider its imposition of the litigation control measures but also

represented that he had complied with Litigation Control Measures #1, #5, #6, and #7.

       Additionally, on August 12, Windsor filed his second amended petition against

Fleming and the other defendants. Along with the allegations in his first amended

petition, Windsor alleged in his second amended petition that Fleming’s and the other

defendants’ actions constituted invasion of privacy by disclosure and business

disparagement. Windsor also brought a conversion claim against one of the other

defendants, but the claim did not concern Fleming.

       Finally, on August 12, Windsor filed a motion to declare that he is not a public

figure or a limited-purpose public figure and, separately, a motion for sanctions and

perjury against Fleming.

             September 16, 2014 – Windsor filed a second supplement to his motion to

dismiss Fleming’s TCPA motion to dismiss.

             September 17, 2014 – Fleming filed a response to Windsor’s motion to

declare that he is not a public figure or a limited-purpose public figure.

             September 19, 2014 – The trial court held a hearing. At the outset, Fleming’s

counsel stated that his “primary concern” was to set Fleming’s TCPA motion to dismiss

Windsor v. Fleming                                                                   Page 5
for a hearing. Counsel for Sam Round, another defendant, then noted that Round had

filed a similar motion but that he had also filed a special appearance that needed to be

heard before the TCPA motions to dismiss. The trial court agreed, stating that there

needed to be a hearing on the special appearance and that it would then proceed to hear

any motion to dismiss Windsor’s claims under the TCPA.

         Windsor noted at that point that he had filed a motion asking that the trial court

declare that he is not a public figure or limited-purpose public figure. The trial court

responded by stating that that issue might be taken up at the hearing on the TCPA

motions to dismiss. Windsor then asserted that he needed to conduct discovery to

respond to the TCPA motions to dismiss and that he had also filed “a document seeking

to have the [TCPA] declared unconstitutional in part.” The following exchange then took

place:

               THE COURT: [Fleming’s counsel], maybe what we could do is
         combine the special appearance hearing along with a hearing to determine
         whether or not discovery, if at all, is appropriate prior to the Chapter 27
         [TCPA] hearing. Does that make sense?

                [Fleming’s counsel]: Okay. Yes, sir. I understand. And, Your
         Honor, are you going to wait to set our hearing until that time as well or -
         - there is a deadline associated with this motion. Now, with a stay all the
         legal deadlines were postponed but - -

               THE COURT: But the stay was lifted.

                [Fleming’s counsel]: But I understand. But once the stay is lifted,
         then I guess the deadline starts accruing again. So it’s supposed to be done
         pretty quickly. I just wanted you to be aware of that.

               THE COURT: I understand.



Windsor v. Fleming                                                                      Page 6
              MR. WINDSOR: Your Honor, I don’t know if it’s possible, I don’t
       see anything in the statute and I haven’t found any cases, but I’m certainly
       agreeable to enter into something that extends the period of time if they
       aren’t dismissed for various reasons because I believe - - I believe one or
       more of them is expired, one of them was filed during the stay so there are
       some procedural issues, but the point is, if it’s possible to agree to give a
       longer period of time to them, I’m happy to do that.

       At that point, the trial court instructed Windsor, Fleming’s counsel, and Round’s

counsel to confer and “come up with a framework for these hearings.” After they

conferred, the following exchange occurred:

             THE COURT: Then, Counsel, what type of input or agreement with
       Mr. Windsor did you reach? Do we have a hearing date coming up?

              [Round’s counsel]: Your Honor, we reached an agreement on a
       hearing date of October 28th at 1:30 p.m. and [the court coordinator] has
       been kind enough to reserve the afternoon for the special appearance as
       well as the discovery issues, whether discovery is warranted on the Chapter
       27 Motions to Dismiss and we reached an agreement on that day and those
       hearings.

              THE COURT: So bottom line then, the hearing date set for October
       28th, 2014 at 1:30 p.m., that will be, number one, to first consider the special
       appearance issues and matters related to defendant Sam Round . . . .

               And then, secondly, to determine whether or not any discovery in
       the nature, scope and extent of discovery, if any, will take place in the
       Chapter 27 hearing. And, of course, that may or may not affect Mr. Round
       depending upon the Trial Court’s ruling in the special appearance but will
       affect Sean Fleming. Is that correct, [Fleming’s counsel]?

              [Fleming’s counsel]: Yes, Your Honor.

              ....

              [Fleming’s counsel]: Your Honor, hopefully at that hearing we’ll
       then be able to set a hearing date for the Motion to Dismiss. Is that what
       you’re envisioning?

              THE COURT: Absolutely. Absolutely. . . .

Windsor v. Fleming                                                                        Page 7
              ....

               [Fleming’s counsel]: I was just going to make a note that, I mean, as
       long as it’s not an issue, that the statute does say that the hearing should be
       I think up in 90 days after service, but as long as that’s not going to be an
       issue, there’s no objection.

              THE COURT: You tell me, do I lose jurisdiction over that issue? By
       stipulation?

              [Fleming’s counsel]: Can we stipulate?

               MR. WINDSOR: Well, I think what you could actually do would be
       to set a date just as long as it’s off in the future somewhere. I understand
       you’d be busy in November, so maybe December.

              [Fleming’s counsel]: You’re not going to feel - - you’ll stipulate on
       the record that - -

             THE COURT: Well, I tell you what. Let’s do this. Let’s set the
       hearing on the merits for Chapter 27 also for October 28th, 2014 with the
       understanding that it may be announced and started, but it will be
       immediately recessed. And the reason why it will be recessed is to address
       discovery issues.

              So pragmatically you’re not going to reach the merits. But for all
       purposes - - for all legal purposes whatsoever and on the record, that issue
       will be at least started and kept open.

              And, Mr. Windsor, you’re also stipulating to the fullest extent under
       the law that the Trial Court’s authority to hear such Chapter 27 matters,
       even outside the 90-day rule is permissible, correct?

              MR. WINDSOR: No[t] exactly, Your Honor. I had filed motions that
       these - - Section 27 [sic] are defective for various reasons so - -

              THE COURT: I understand. But you’re not waiving your arguments
       that they’re defective. Are you suggesting that if the defectives - - if the
       defects or fails and we arrive at that determination after the 90-day time
       period they cannot be brought up? Are you talking about procedural
       defects or substantive defects?


Windsor v. Fleming                                                                       Page 8
               MR. WINDSOR: One of them has expired, Your Honor, according
       to the statute. One of them was filed while the stay was in effect. Several
       of the pro se defendants have now filed them. It’s well past the 60 days that
       you’re allowed, so that would wipe them all out.

              [Fleming’s counsel]: Your Honor, one comment. I think - -

              THE COURT: Here’s what we’ve got to do then. I didn’t realize
       those other pro se defendants filed Chapter 27 motions, so are all our pro
       se defendants here as far as we know?

              MR. WINDSOR: No, Your Honor.

              THE COURT: Well, the ones that announced earlier this morning,
       are they here?

              [Pro se defendant]: Yes.

              THE COURT: Everybody still here. Okay. Then I’m giving you
       notice now that we are going to hear the Chapter 27 motions on October 28,
       2014, at 1:30 p.m. At the time we begin the hearing I will be open to the
       request to consider whether or not I will allow any discovery. If I allow
       discovery, we will, perhaps, adjourn certain or all of the motions. We’ll
       allow the discovery to take place. Then we’ll resume. If I don’t allow the
       discovery to take place, then we will hear the motions on the merits. Sound
       reasonable?

              [Round’s counsel]: Yes, Your Honor[.]

              [Fleming’s counsel]: Yes.

              THE COURT: Mr. Windsor?

              MR. WINDSOR: Yes, Your Honor.

              THE COURT: Pro se defendants agreeable?

              PRO SE DEFENDANTS: Yes.




Windsor v. Fleming                                                                     Page 9
             September 24, 2014 – Fleming filed a “Motion to Declare [Windsor] a

Vexatious Litigant [and] Request Security under Chapter 11 of the Texas Civil Practice

and Remedies Code.”

             October 2, 2014 – Windsor filed a motion to strike, and, in a separate

document, a response to, Fleming’s “Motion to Declare [Windsor] a Vexatious Litigant

[and] Request Security under Chapter 11 of the Texas Civil Practice and Remedies Code.”

Windsor also moved for sanctions against Fleming.

             October 23, 2014 – Fleming filed a reply to Windsor’s response to Fleming’s

TCPA motion to dismiss.

             October 27, 2014 – Fleming filed a response to Windsor’s motion to strike

Fleming’s “Motion to Declare [Windsor] a Vexatious Litigant [and] Request Security

under Chapter 11 of the Texas Civil Practice and Remedies Code.”             Fleming also

responded to Windsor’s motion for sanctions against him.

             October 28, 2014 – Windsor filed his third amended petition against

Fleming and the other defendants. Along with the allegations in his second amended

petition, Windsor alleged in his third amended petition that Fleming’s and the other

defendants’ actions constituted intentional infliction of emotional distress through online

impersonation.

       Additionally, on October 28, Windsor filed a “Motion Regarding Expiration of

Motion to Dismiss of Defendant Sean D. Fleming.” The trial court then held a hearing.




Windsor v. Fleming                                                                  Page 10
       The trial court stated that the “first order of business” at the hearing was Round’s

special appearance. Once that portion of the hearing concluded,2 the trial court then

stated, “[Fleming’s counsel], let’s go ahead and proceed with your Motion to Dismiss

under Chapter 27 of the Civil Practic[e] and Remedies Code.” Windsor, however,

objected at that point, stating as follows:

              Your Honor, I would like to object to this next topic that you want to
       cover. I filed today a Motion regarding Expiration of the Motion to Dismiss
       of Sean D. Fleming, and counsel gave you a copy of it so you have it there.

              The issue is that the timing relative to these so-called Texas Citizens
       Participation Act filings and hearings are very, very specific. In this case,
       Sean D. Fleming served to me on February 24th a copy of that service
       document which is attached as an exhibit to this.

               The hearing - - and it states - - the statute says, “In no event”, [sic]
       twice it says this. “In no event, shall the hearing occur more than 90 days
       after the service of the Motion”. [sic] Well, if we calculate those days, we
       come up that October 26th was the date that the hearing needed to be held.
       It’s October 28th, by statute, this Motion to Dismiss has been denied. Their
       option now is to file an appeal. The hearing was not held in the required
       90 days.

       After the trial court and the parties discussed Windsor’s objection, and after the

trial court recessed the hearing for about an hour, Fleming’s counsel asserted:

               Your Honor, I don’t mean to interrupt, but I do have a suggestion to
       get around this dilemma that we’ve been discussing so that you can arrive
       at a legally correct ruling if I could just be heard for one moment, and I
       didn’t think of it until the break. Section 27.006(b) says, “On a motion by a
       party or on the Court’s own motion or on a showing of good cause, the
       Court may allow specified and limited discovery relevant to the Motion,
       and if the Court allows such discovery, you have up until 120 days to have
       this hearing”. [sic]



2The trial court ultimately signed an order on November 24, 2014, sustaining Round’s special appearance
and dismissing with prejudice all of Windsor’s claims against Round.
Windsor v. Fleming                                                                             Page 11
              So, I would make a motion that the Court allow - - or the Court may
       on its own motion allow specified and limited discovery relevant to the
       motion . . . .

The trial court asked Windsor if he was “generally agreeable in principle to additional

discovery in this circumstance.” Windsor replied, “No, Your Honor, not at all. The

statute says, ‘In no event, in no event shall the hearing occur more than 90 days after’.

[sic] You can’t come on the 92nd day and make a motion about discovery because the 90

days are up.” The trial court thus made a ruling, which consisted of the following:

              THE COURT: . . . .

              With respect to the Civil Practices and Remedies Code, Section
       27.004 hearing and related Motions to Dismiss under CPRC 27.0003 [sic],
       Number 1, the trial court does find that Mr. Fleming’s Motion was
       originally timely filed and that it was filed within 60 days after the date of
       when he was served with the Original Petition for lawsuit. The trial court
       recognizes that at a point in time in March this trial court stayed all
       proceedings and discovery primarily because it was dealing with a Federal
       District Court Injunction out of Georgia, its application to this case, and
       further, there was a related appeal filed by Mr. Windsor, I believe against
       Judge Fitzwater, writ of mandamus, to the New Orleans Court of Appeals.
       So, generally, for those reasons, this trial court stayed certain actions and
       proceedings.

               At a point in time in August, I don’t have the specific date handy,
       the trial court lifted the stay of proceedings - -

              [Fleming’s counsel]: August 10th, Your Honor.

               THE COURT: - - and that became, I believe, at that point in time
       after the New Orleans Court of Appeals issued its decision with respect to
       Judge Fitzwater. That was also at the same time or after the trial court
       issued its ruling with respect to the nonapplicability of the Georgia Federal
       District Court Injunction.

             At any rate, due in part to those events and the collective history in
       connection with this case and also taking into account that a new District
       Court was created for Ellis County, to-wit, 443rd District Court, wherein

Windsor v. Fleming                                                                      Page 12
       that announcement was made either in late August or early September
       wherein a Judge was sworn in on September 4th, 2014, this trial court does
       find that the docket conditions were such that good cause was presented
       and it required a later hearing date, so this trial court is going to take the
       maximum amount of time allowed by law to conduct a hearing in
       connection with the anti-[SLAPP] Motion[ ] to Dismiss presented by Mr.
       Fleming.

             Prior to going on break, we came down to 27.004, Subsection B, the
       90-day rule and Subsection C, the 120-day rule.

               As I reviewed the pleadings and affidavits and exhibits on file, the
       trial court finds and believes that I want both sides, that is, both Plaintiff
       Mr. Windsor and both Defendant, Mr. Fleming, to have some opportunity
       to engage in discovery because this issue is so important and this issue may
       provide either side or both sides with the possibility of an Interlocutory
       Appeal, I want to make sure that this trial court does its job and gets the
       decision correct based upon the law and the evidence, let the chips fall
       where they will, may be permitted to go forward if the speech is not
       constitutionally protected, and the defamatory nature may not be permitted
       to go forward if the speech is constitutionally protected.

               But at any rate, Chapter 27, CPRC sets forth in detail the various
       burdens of proof and the various requirements and elements and legal
       standard that both sides need to prove in order to prevail on their respective
       cases, so bottom line, I [am] going to allow the discovery and I am going to
       find that the 120-day rule applies, I would like to expedite the discovery,
       and I would like to proceed forward on the dismissal hearing as quickly as
       possible . . . .

       Thereafter, the trial court set the following schedule. The trial court required

Windsor to file any reply to Fleming’s response to Windsor’s motion to declare that he is

not a public figure or limited-purpose public figure by October 30, 2014. The trial court

required Fleming’s counsel to file any sur-reply to Windsor’s reply to Fleming’s response

to Windsor’s motion to declare that he is not a public figure or limited-purpose public

figure by November 3, 2014. The trial court then scheduled a hearing on Windsor’s

motion to declare that he is not a public figure or limited-purpose public figure for

Windsor v. Fleming                                                                      Page 13
November 6, 2014. The trial court stated that after it ruled on that date, it would

determine the scope of discovery to allow with regard to Fleming’s TCPA motion to

dismiss. Finally, the trial court scheduled the hearing on Fleming’s TCPA motion to

dismiss for November 20, 2014.

               October 30, 2014 – Windsor filed an emergency motion for stay. Windsor

stated in the motion that he had been “incarcerated at the Ellis County Jail following the

October 28, 2014 hearing” in relation to a legal matter in Montana. Windsor therefore

requested that the trial court stay the proceedings until at least forty-eight hours

following his release from jail.

          Additionally, on October 30, Windsor filed a “partial reply” to Fleming’s response

to Windsor’s motion to declare that he is not a public figure or a limited-purpose public

figure.

               November 3, 2014 – Fleming filed a sur-reply to Windsor’s reply to

Fleming’s response to Windsor’s motion to declare that he is not a public figure or a

limited-purpose public figure.

               November 6, 2014 – The trial court held the next hearing. The trial court

began by addressing Windsor’s emergency motion for stay. After discussing the motion

extensively with the parties, the trial court stated that it did not “see how [Windsor was]

prejudiced by this matter.” The trial court informed Windsor that he was free to use

anything in the three boxes of records from the case at any time that he wanted during

the hearing. The trial court also made sure that Windsor received his own copy of each

of the following: Windsor’s motion to declare that he is not a public figure or limited-

Windsor v. Fleming                                                                   Page 14
purpose public figure, Fleming’s response to Windsor’s motion, Windsor’s reply to

Fleming’s response to Windsor’s motion, and Fleming’s sur-reply to Windsor’s reply to

Fleming’s response to Windsor’s motion. Finally, the trial court recessed the hearing “for

a few minutes” to give Windsor “an opportunity to review these documents” before

continuing.

       After the recess, the trial court began the portion of the hearing on Windsor’s

motion to declare that he is not a public figure or limited-purpose public figure. Windsor

testified at the hearing, and several exhibits were admitted into evidence. The trial court

then stated as follows:

               The Trial Court’s ruling in Cause Number 88611, William M.
       Windsor as plaintiff versus joeyisalittlekid.blogspot.com, et al is as follows.
       Trial Court finds that William Windsor is not an all purpose public figure.
       Further, the Trial Court finds at a minimum that William Windsor is an on-
       line internet and social media crusader against judicial and governmental
       corruption and the leader of the revolutionary party. Trial Court finds that
       William Windsor is a limited purpose public figure in those areas.

       After making the foregoing ruling, the trial court then moved on to the issue of

discovery with respect to Fleming’s TCPA motion to dismiss. The trial court determined

that Windsor would be allowed to ask questions of Fleming regarding the allegedly

defamatory statements that Windsor believed that Fleming made. Windsor, however,

was required to identify the date, time, and media source or publication outlet for each

statement about which he questioned Fleming, and Windsor’s questions were required

to be sent to Fleming by November 10, 2014. The trial court ordered that after receiving

Windsor’s questions, Fleming would then be required to admit or deny making each

allegedly defamatory statement and to explain why he felt that the statement was

Windsor v. Fleming                                                                       Page 15
constitutionally protected. Fleming’s responses were required to be sent to Windsor by

November 17, 2014. The trial court stated that Windsor would then be required to explain

why each of the statements was not constitutionally protected, i.e., why each of the

statements was defamatory.

             November 10, 2014 – Windsor filed a “Motion for Reconsideration of

Orders Regarding Sean D. Fleming’s Motion to Dismiss.” Although filed on November

10, the motion was dated October 30. Windsor requested in the motion that the trial court

reconsider his “Motion Regarding Expiration of Motion to Dismiss of Defendant Sean D.

Fleming” and asked that the trial court “rule that the motion was denied by statute.”

             November 12, 2014 – Windsor filed a second emergency motion for stay.

In the motion, Windsor again requested that the trial court stay the proceedings because

of the difficulties that he was encountering in representing himself while in jail.

             November 13, 2014 – Windsor filed a motion for limited discovery from

Fleming on Fleming’s TCPA motion to dismiss and, in a separate document, a third

emergency motion for stay. Both motions were dated November 10 even though they

were not filed until November 13. In the third emergency motion for stay, Windsor

incorporated his first two emergency motions for stay; explained that, because of his

circumstances, he “ha[d] not been allowed” to meet the deadline that the trial court had

set to submit discovery to Fleming; and requested that the trial court stay the proceedings

until the problems he was experiencing were resolved.

       Additionally, on November 13, Windsor filed a “Notice of Appeal of Order

Regarding Motion to Dismiss of Defendant Sean D. Fleming.”

Windsor v. Fleming                                                                    Page 16
             November 17, 2014 – Windsor filed a response to Fleming’s TCPA motion

to dismiss. Windsor also filed a request for findings of fact and conclusions of law

regarding the trial court’s ruling on Windsor’s motion to declare that he is not a public

figure or a limited-purpose public figure.

             November 18, 2014 – Windsor filed a “Motion to Strike ‘Exhibits’ Attached

to Affidavits on Defendant Sean D. Fleming’s Filings on His Motion to Dismiss.”

Windsor also filed a motion to strike Fleming’s reply to Windsor’s response to Fleming’s

TCPA motion to dismiss.

             November 19, 2014 – Windsor filed another motion for stay, again

requesting that the trial court stay the proceedings because of the difficulties that he was

encountering in representing himself while in jail.

             November 20, 2014 – The trial court held another hearing. At the outset,

the trial court asked whether Windsor had been able to comply with the discovery order

that had been outlined during the November 6 hearing. Windsor replied that he had not.

The trial court then asked Fleming’s counsel what her experience had been with regard

to the discovery, and Fleming’s counsel replied, “I never received any discovery from Mr.

Windsor, and I never received any responses to my discovery.”              The trial court

nevertheless continued with the hearing on Fleming’s TCPA motion to dismiss.

       At the conclusion of the hearing, the trial court decided to delay its ruling so that

it could first review everything that the parties had filed. The trial court stated that the

parties were also free to forward any further analysis of the law or even supplemental

affidavits to the trial court if they wished. Fleming’s counsel then requested at that time

Windsor v. Fleming                                                                   Page 17
that the trial court award Fleming attorney’s fees and costs and assess sanctions against

Windsor if the trial court granted Fleming’s motion to dismiss.

                November 21, 2014 – Windsor filed a request for leave to appeal the trial

court’s ruling on his motion to declare that he is not a public figure or a limited-purpose

public figure.

                November 24, 2014 – Windsor filed a supplement to his response to

Fleming’s TCPA motion to dismiss.

                November 25, 2014 – Windsor filed an “Emergency Motion for Extension

of Time [to December 7, 2014] to Supplement Record in Response to Defendant Sean D.

Fleming’s Motion to Dismiss.” Windsor also filed a supplement to his motion to strike

Fleming’s reply to Windsor’s response to Fleming’s TCPA motion to dismiss.

                November 28, 2014 – The trial court sent a letter to the parties stating that

such correspondence constituted the trial court’s “memorandum ruling” in connection with

Fleming’s TCPA motion to dismiss. The letter provided:

       In accordance with CPRC Section 27.005(b), the trial court finds that the
       Defendant and Movant herein, Sean D. Fleming (“Fleming”), has shown by
       a preponderance of the evidence that the legal action brought by the
       Plaintiff, William M. Windsor (“Windsor”), is based on, relates to, and is in
       response to Fleming’s exercise of his right of free speech.

       Further, as required by CPRC Section 27.005(c), Windsor has failed to
       establish by clear and specific evidence a prima facie case for each essential
       element of his defamation claim against Fleming which is in question.

       Moreover, notwithstanding the provisions of CPRC Section 27.005(c),
       Fleming has established by a preponderance of evidence a valid defense to
       Windsor’s claim.

       Therefore, the trial court hereby grants the Motion to Dismiss.

Windsor v. Fleming                                                                      Page 18
Because Fleming was the prevailing party, the trial court then requested in the letter that

Fleming’s counsel draft the dismissal order consistent with the memorandum ruling.

       Additionally, the letter provided that the correspondence would serve as the

“notice of hearing” for certain legal matters. The trial court stated in the letter that,

consistent with section 27.009 of the Civil Practice and Remedies Code, it was required to

award Fleming court costs, reasonable attorney’s fees, and other expenses in defending

the action as justice and equity might require, along with sanctions against Windsor as

the court determined sufficient to deter the filing of similar actions. Accordingly, the

letter provided that the trial court would conduct a hearing on December 8, 2014, to enter

the dismissal order and to review all evidence in support of the relief described in section

27.009, along with legal analysis and arguments from both sides. The trial court also set

the following pleading schedule for the hearing. Fleming was required to file and serve

all supplemental pleadings and evidence by December 3, 2014. Windsor was required to

file and serve any regular or supplemental written response by December 4, 2014, and

Fleming was required to file and serve any final written reply by December 5, 2014.

             December 2, 2014 – Windsor filed a second supplement to his response to

Fleming’s TCPA motion to dismiss. It was dated November 27 even though it was not

filed until December 2.

             December 3, 2014 – Windsor filed a notice of appeal from the trial court’s

November 28 memorandum ruling. Windsor also filed a motion for discovery, including

discovery from Fleming; a motion for continuance of the hearing scheduled for December


Windsor v. Fleming                                                                   Page 19
8, 2014; and a motion for stay of all proceedings related to Fleming until Windsor had

“pursue[d] all available appellate relief.”

       Additionally, on December 3, Fleming filed a supplemental motion for costs,

expenses, attorney’s fees, and sanctions in support of his TCPA motion to dismiss.

                December 8, 2014 – Windsor filed a motion to recuse the Honorable Bob

Carroll from presiding over the case.

                December 12, 2014 – Fleming filed a response to Windsor’s motion to

recuse the Honorable Judge Carroll, arguing that the motion should be denied.

                December 17, 2014 – The Honorable Judge Carroll signed a voluntary

recusal order in the interest of judicial economy. Based on the voluntary recusal, the

Presiding Judge of the First Administrative Judicial Region transferred the case to the

378th District Court of Ellis County and assigned the Honorable Gene Knize to preside

over the case.

                December 18, 2014 – The trial court, i.e., the Honorable Judge Knize, began

conducting another hearing. At the outset, Judge Knize informed the parties that he had

been assigned to preside over the case and that each side had the right to challenge an

assigned judge. Judge Knize then inquired, “So does either side wish to challenge the

judge that’s been assigned to hear this case, which is me?” Windsor replied, “Yes. Your

Honor, I do.” At that point, in an order of assignment, the Honorable Richard Davis was

assigned to preside over the case by the Presiding Judge of the First Administrative

Judicial Region.



Windsor v. Fleming                                                                   Page 20
       While the Honorable Judge Davis was traveling to the courthouse, Windsor filed

a motion to strike the affidavits of Fleming and his attorneys, a motion for continuance

of the hearing being held that day, and a notice of removal stating that he removed this

case to the United States District Court of South Dakota. Once Judge Davis arrived to

continue conducting the hearing, Windsor informed the trial court of his filings and then

stated, “I don’t believe you have jurisdiction at this point.” Windsor further asserted that

if the notice of removal did not deny the trial court jurisdiction, then the trial court should

“stay the case and continue it.” The trial court ultimately ruled: “Court feels that the

Court does have jurisdiction at this time, and we’ll continue with the hearing today.

Motion for Stay is denied at this point. The Court does recognize the timeframes that

we’re dealing with. At this time you may proceed.”

       The trial court continued with the hearing on Fleming’s motion for entry of order

and assessment of attorney’s fees, court costs, and sanctions. Later that day, the trial

court then signed an “Order Granting Defendant Sean D. Fleming’s Anti-SLAPP Motion

to Dismiss and Judgment Awarding Costs, Expenses, Attorney’s Fees and Sanctions in

Favor of Sean Fleming Against William Windsor.” The order stated in pertinent part that

the trial court

       ORDERED, ADJUDGED and DECREED that Defendant’s Motion to
       Dismiss and Supplemental Motion for Costs, Expenses, Attorney’s Fees,
       and Sanctions in Support of his Motion to Dismiss are hereby granted; that
       all of Plaintiff’s claims against Defendant Sean Fleming are dismissed with
       prejudice; that Plaintiff shall be required to pay Defendant Sean Fleming
       expenses and costs of $3,526.63 and reasonable and necessary attorney’s
       fees of $77,558.50 incurred in defending against this legal action; and that
       Plaintiff shall be ordered to pay Defendant Sean Fleming sanctions in the


Windsor v. Fleming                                                                      Page 21
       amount of $250,000.00 to deter Plaintiff from bringing such actions in the
       future. . . .

             January 12, 2015 – Windsor filed a notice of appeal from the trial court’s

December 18 order.

             January 15, 2015 – Fleming filed a motion to sever all claims and causes of

action against him. Fleming also filed a “Notice of Oral Hearing,” providing notice that

the motion to sever had been scheduled for an oral hearing on January 29, 2015.

             January 28, 2015 – The United States District Court of South Dakota, Central

Division, dismissed Windsor’s “case,” stating, “The failure of Windsor to meet any of the

requirements for removing a case to federal court renders his purported removal of the

Ellis County, Texas case a nullity.” Windsor v. Joey Is A Little Kid, No. 3:14-CV-03020, slip

op. at 2 (D.S.D. Jan. 28, 2015) (order dismissing proceeding).

             January 29, 2015 – The trial court (the Honorable Joe F. Grubbs) held a

hearing.   Windsor did not appear at the hearing.         Fleming’s counsel nevertheless

presented Fleming’s motion to sever all claims and causes of action against him. After

considering the motion, the trial court signed an order granting Fleming’s motion to

sever. The order stated: “The Court hereby SEVERS all claims brought by the Plaintiff

against Defendant Sean D. Fleming and ORDERS the Clerk of the Court to assign the

severed action the separate cause number of 88611-A styled William M. Windsor v. Sean

D. Fleming . . . .” The order further provided:

              The Court’s prior order signed on December 18, [2014] entitled
       “Order Granting Defendant Sean D. Fleming’s Anti-SLAPP Motion to
       Dismiss and Judgment Awarding Costs, Expenses, Attorney’s Fees, and
       Sanctions in Favor of Sean Fleming Against William Windsor” dismissing
Windsor v. Fleming                                                                    Page 22
        all claims and causes of action asserted by Plaintiff against Defendant, is
        now FINAL and COLLECTABLE disposing of all claims and causes of
        action as between Plaintiff and Defendant Sean D. Fleming.

               February 12, 2015 – Windsor filed a request for findings of fact and

conclusions of law “for each order entered by this Court within the last 20 days and since

[December 18].”

               March 9, 2015 – Windsor filed a “Notice of Failure to Provide Findings of

Fact and Conclusions of Law.”

               March 20, 2015 – Fleming filed a motion for entry of proposed findings of

fact and conclusions of law.

               March 31, 2015 – The trial court made findings of fact and conclusions of

law in support of its December 18, 2014 “Order Granting Defendant Sean D. Fleming’s

Anti-SLAPP Motion to Dismiss and Judgment Awarding Costs, Expenses, Attorney’s

Fees and Sanctions in Favor of Sean Fleming Against William Windsor” and its January

29, 2015 “Order Granting Defendant Sean Fleming’s Motion to Sever.”

               April 13, 2015 – Windsor filed a “Motion to Quash Findings of Fact and

Conclusions of Law.”3




3Windsor’s February 12, 2015 “Request for Findings of Fact and Conclusions of Law,” Windsor’s March 9,
2015 “Notice of Failure to Provide Findings of Fact and Conclusions of Law,” Fleming’s March 20, 2015
“Motion for Entry of Proposed Findings of Fact and Conclusions of Law,” the trial court’s March 31, 2015
“Findings of Fact and Conclusions of Law,” and Windsor’s April 13, 2015 “Motion to Quash Findings of
Fact and Conclusions of Law” were all filed in the original cause number (88611), not the new cause number
(88611-A). That does not, however, affect this Court’s analysis of any of the issues raised in this appeal.
See Blankenship v. Robins, 878 S.W.2d 138, 139 (Tex. 1994) (per curiam) (“’[A] party should not be punished
“for failure to comply with the terms of an order of severance ignored by [both the opposing party] and
the court.”’ Instead, ‘the decisions of the courts of appeals [should] turn on substance rather than
procedural technicality.’” (citations omitted)).
Windsor v. Fleming                                                                                 Page 23
                             Pending Motions in This Court

       On August 3, 2016, this Court issued an order that, in part, requested that Fleming

submit a letter brief on the effect, if any, of Windsor’s November 13, 2014 notice of appeal

and December 18, 2014 notice of removal. The Court’s order further provided that

Windsor may submit a reply letter brief to Fleming’s letter brief.

       Fleming thereafter filed a letter brief, and Windsor filed a reply letter brief. Upon

review of the record and the parties’ letter briefs, this Court then issued an order on

October 5, 2016, addressing the effect (or lack thereof) of Windsor’s November 13, 2014

notice of appeal and December 18, 2014 notice of removal.

       On October 18, 2016, Windsor filed a “Motion for Rehearing” of this Court’s

October 5, 2016 order. Windsor also filed a motion to amend his appellant’s brief. The

Court then requested that Fleming file a response to Windsor’s “Motion for Rehearing,”

which Fleming did.

       We deny Windsor’s “Motion for Rehearing” and his motion to amend his

appellant’s brief. Nevertheless, the Court’s October 5, 2016 order is withdrawn. The

effect, if any, of Windsor’s November 13, 2014 notice of appeal and December 18, 2014

notice of removal, as well as the arguments presented in Windsor’s “Motion for

Rehearing” regarding any effect, will be addressed below in Issues 1, 2, 3 and 4 of this

memorandum opinion.

                                    Issue Nos. 1 and 2

       In Issue Nos. 1 and 2, Windsor contends that Fleming’s TCPA motion to dismiss

was denied by operation of law or expired by operation of law on either April 25, 2014,

Windsor v. Fleming                                                                   Page 24
or October 26, 2014, because the trial court failed to conduct a hearing on the motion to

dismiss within the time frame required by Civil Practice and Remedies Code section

27.004.

       First, Windsor argues in Issue No. 1 that under section 27.004, the trial court was

required to conduct the hearing on Fleming’s motion to dismiss by April 25, 2014, and

that Fleming’s motion to dismiss expired because the trial court did not conduct the

hearing by that time. Windsor’s argument, however, is based on a claim that the trial

court erred in its March 10, 2014 memorandum ruling by staying Fleming’s TCPA motion

to dismiss. Windsor did not preserve such a complaint about the trial court’s March 10,

2014 memorandum ruling for appellate review.

       Rule of Appellate Procedure 33.1(a) provides in relevant part:

       As a prerequisite to presenting a complaint for appellate review, the record
       must show that:

       (1)   the complaint was made to the trial court by a timely request,
             objection, or motion that:

             (A) stated the grounds for the ruling that the complaining party
                 sought from the trial court with sufficient specificity to make the
                 trial court aware of the complaint, unless the specific grounds
                 were apparent from the context . . . .

TEX. R. APP. P. 33.1(a)(1)(A).   Here, after the trial court issued its March 10, 2014

memorandum ruling, Windsor filed a motion on March 17, 2014, requesting that the trial

court allow him to conduct discovery and that the hearing on Fleming’s TCPA motion to

dismiss be set for June 23, 2014, approximately 120 days from the date that Fleming filed

his motion to dismiss. But Windsor did not make a specific complaint about the trial


Windsor v. Fleming                                                                     Page 25
court’s March 10, 2014 memorandum ruling such that the trial court would understand

that Windsor wanted the ruling to be reconsidered. See McKinney v. Nat’l Union Fire Ins.

Co., 772 S.W.2d 72, 74 (Tex. 1989) (“A specific objection is one which enables the trial court

to understand the precise grounds so as to make an informed ruling, affording the

offering party an opportunity to remedy the defect, if possible.”). The same is true for

Windsor’s April 7, 2014 “Constitutional Challenge to Texas Citizens Participation Act”

and his motion to dismiss Fleming’s TCPA motion to dismiss.               Furthermore, any

complaint about the trial court’s March 10, 2014 memorandum ruling that Windsor may

have made after April 25, 2014 was untimely because it was not made until after the trial

court could have cured the alleged error. See Anderton v. Green, 555 S.W.3d 361, 372 n.4

(Tex. App.—Dallas 2018, no pet.) (“A ‘timely’ objection is ‘one “interposed at a point in

the proceedings which gives the trial court the opportunity to cure any alleged error.”’”)

(quoting Crews v. Dkasi Corp., 469 S.W.3d 194, 201 (Tex. App.—Dallas 2015, pet. denied)

(quoting Driver v. Conley, 320 S.W.3d 516, 518 n.3 (Tex. App.—Texarkana 2010, pet.

denied))).

       Windsor therefore made no timely and specific complaint to the trial court about

the trial court’s March 10, 2014 memorandum ruling staying Fleming’s motion to dismiss.

Accordingly, Windsor failed to preserve Issue No. 1 for appellate review. See TEX. R. APP.

P. 33.1(a).

       In Issue No. 2, Windsor argues that even if the trial court’s March 10, 2014

memorandum ruling extended the time frame in which the trial court had to conduct the

hearing on Fleming’s TCPA motion to dismiss, the trial court was still required under

Windsor v. Fleming                                                                     Page 26
section 27.004 to conduct the hearing by October 26, 2014, and that Fleming’s TCPA

motion to dismiss expired because the trial court did not conduct the hearing by that

time. But a party cannot lead a trial court into error and then complain about it later on

appeal. Zertuche v. Bexar Cty., No. 04-08-00895-CV, 2009 WL 2183631, at *3 (Tex. App.—

San Antonio Jul. 22, 2009, pet. denied) (mem. op.) (citing Union City Body Co. v. Ramirez,

911 S.W.2d 196, 202 (Tex. App.—San Antonio 1995, orig. proceeding)); see also Haler v.

Boyington Capital Group, Inc., 411 S.W.3d 631, 637 (Tex. App.—Dallas 2013, pet. denied)

(“[T]he doctrine of invited error provides that a party may not complain of an error which

the party invited.”).

       At the September 19, 2014 hearing, as Fleming’s counsel was emphasizing to the

trial court the importance of holding the hearing on Fleming’s TCPA motion to dismiss

quickly, Windsor volunteered, “[I]f it’s possible to agree to give a longer period of time

to them, I’m happy to do that.” Windsor claims that he did not thereafter actually agree

to a deadline extension. He also argues that he did not waive his complaint because he

stated, “Several of the pro se defendants have now filed [TCPA motions to dismiss]. It’s

well past the 60 days that you’re allowed, so that would wipe them all out.” But Windsor

was complaining at that time about the pro se defendants having filed their motions to

dismiss untimely. Windsor was not complaining that any future hearing on Fleming’s

TCPA motion to dismiss would be untimely. In fact, at one point, Windsor suggested to

the trial court that it should set the hearing for “maybe December.” And when the trial

court finally stated that it was “going to hear the Chapter 27 motions on October 28,

2014,” and asked if that sounded reasonable, Windsor replied, “Yes, Your Honor.”

Windsor v. Fleming                                                                 Page 27
Accordingly, Windsor cannot now complain that the hearing had to have been conducted

by October 26, 2014.4 See Zertuche, 2009 WL 2183631, at *3. Windsor’s Issue No. 2 is

therefore overruled.

                                              Issue No. 3

        In Issue No. 3, Windsor contends that the trial court lost jurisdiction over

Fleming’s TCPA motion to dismiss when Windsor filed his November 13, 2014 notice of

appeal. We disagree.

        Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001); see TEX. CIV. PRAC. & REM. CODE ANN. § 51.012.

Interlocutory orders may be appealed, however, if permitted by statute. Jack B. Anglin

Co. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding). No statutory authority

exists for an interlocutory appeal from the grant of a motion to dismiss under section

27.003 of the TCPA. Inwood Forest Cmty. Improvement Ass’n v. Arce, 485 S.W.3d 65, 70 (Tex.

App.—Houston [14th Dist.] 2015, pet. denied). But Civil Practice and Remedies Code

subsection 51.014(a)(12) provides: “A person may appeal from an interlocutory order of

a district court, county court at law, statutory probate court, or county court that . . .

denies a motion to dismiss filed under Section 27.003.” TEX. CIV. PRAC. & REM. CODE ANN.

§ 51.014(a)(12). Subsection 51.014(b) further states that an interlocutory appeal under




4Windsor did not raise the complaint in Issue No. 2 for the first time in this appeal. By October 28, 2014,
Windsor was complaining in a “Motion Regarding Expiration of Motion to Dismiss of Defendant Sean D.
Fleming” that the hearing had to have been conducted by October 26, 2014. By October 28, 2014, however,
the complaint was untimely because the trial court could no longer cure the alleged error into which
Windsor had led it. See Anderton, 555 S.W.3d at 372 n.4.
Windsor v. Fleming                                                                                 Page 28
subsection (a)(12) “stays all other proceedings in the trial court pending resolution of that

appeal.” Id. § 51.014(b).

       Windsor argues that Fleming’s motion to dismiss was denied by operation of law

on October 26, 2014, that Windsor filed a proper interlocutory appeal from the denial

when he filed his November 13, 2014 notice of appeal, and that the trial court therefore

lost jurisdiction to make any later rulings, including granting Fleming’s motion to

dismiss. We assume without deciding that subsection 51.014(a)(12) applies when a TCPA

motion to dismiss is denied by operation of law.

       Windsor appears to argue that Fleming’s TCPA motion to dismiss was denied by

operation of law on October 26, 2014, for the same reason that Windsor urged in Issue

No. 2, i.e., because the trial court failed to conduct a hearing on the motion to dismiss

within the time frame required by Civil Practice and Remedies Code section 27.004. We

have already concluded in Issue No. 2, however, that Windsor cannot now complain that

the hearing had to have been conducted by October 26, 2014. See Zertuche, 2009 WL
2183631, at *3.

       Moreover, although Fleming’s TCPA motion to dismiss might have expired if

Windsor had not led the trial court into the alleged error, the motion to dismiss could not

have been denied by operation of law simply because the hearing was not conducted within

the time frame required by section 27.004. See Braun v. Gordon, No. 05-17-00176-CV, 2017
WL 4250235, at *3 (Tex. App.—Dallas Sept. 26, 2017, no pet.) (mem. op.) (“[W]e need not

read into the statute a provision that the court’s failure to hold a timely hearing on the

motion to dismiss constitutes a denial of the motion by operation of law. Because the

Windsor v. Fleming                                                                    Page 29
movant has the burden of obtaining a timely setting on the motion to dismiss, the more

appropriate interpretation is to conclude that the movant’s failure to have the case set for

a timely hearing results in the movant forfeiting the TCPA’s protections, and the case

should continue as if the motion to dismiss was never filed.”). Instead, Civil Practice and

Remedies Code subsection 27.005(a) provides: “The court must rule on a motion under

Section 27.003 not later than the 30th day following the date of the hearing on the

motion.” TEX. CIV. PRAC. & REM. CODE ANN. § 27.005(a). Subsection 27.008(a) then

provides: “If a court does not rule on a motion to dismiss under Section 27.003 in the

time prescribed by Section 27.005, the motion is considered to have been denied by

operation of law and the moving party may appeal.” Id. § 27.008(a).

       Here, the trial court held the hearing on Fleming’s TCPA motion to dismiss on

November 20, 2014. Eight days later, on November 28, 2014, the trial court issued a

memorandum ruling, stating that it was granting Fleming’s TCPA motion to dismiss. On

December 18, 2014, also within thirty days of the November 20 hearing, the trial court

then signed its “Order Granting Defendant Sean D. Fleming’s Anti-SLAPP Motion to

Dismiss and Judgment Awarding Costs, Expenses, Attorney’s Fees and Sanctions in

Favor of Sean Fleming Against William Windsor.” Fleming’s motion to dismiss was

therefore never denied by operation of law. See id. §§ 27.005(a), 27.008(a).

       Accordingly, Windsor was authorized to appeal only from the final judgment in

this case. On January 29, 2015, the trial court signed the order granting Fleming’s motion

to sever, making the trial court’s December 18, 2014 “Order Granting Defendant Sean D.

Fleming’s Anti-SLAPP Motion to Dismiss and Judgment Awarding Costs, Expenses,

Windsor v. Fleming                                                                   Page 30
Attorney’s Fees and Sanctions in Favor of Sean Fleming Against William Windsor” final.

See G.R. Auto Care v. NCI Group, Inc., Nos. 01-17-00068-CV, 01-17-00243-CV, 2018 WL
4087295, at *7 (Tex. App.—Houston [1st Dist.] Aug. 28, 2018, no pet.) (mem. op.) (“A

severance order makes an interlocutory judgment final and appealable if the judgment

disposes of all claims between the parties.”). Windsor’s prematurely filed notices of

appeal became effective and were deemed filed on the day of, but after, the trial court

signed the severance order. See TEX. R. APP. P. 27.1(a). Because Windsor never filed a

proper interlocutory appeal, Rule of Appellate Procedure 29.5(b) did not apply. See id. R.

29.5(b). Windsor’s Issue No. 3 is overruled.

                                        Issue No. 4

       In Issue No. 4, Windsor contends that the trial court lacked jurisdiction to sign its

December 18, 2014 “Order Granting Defendant Sean D. Fleming’s Anti-SLAPP Motion to

Dismiss and Judgment Awarding Costs, Expenses, Attorney’s Fees and Sanctions in

Favor of Sean Fleming Against William Windsor” because Windsor had removed the case

to federal court. See 28 U.S.C. § 1446(d). We conclude, however, that, because Windsor’s

purported removal was a nullity, see Windsor v. Joey Is A Little Kid, No. 3:14-CV-03020, slip

op. at 2 (D.S.D. Jan. 28, 2015) (order dismissing proceeding), it did not deprive the trial

court of jurisdiction to sign its December 18, 2014 order. See Parrish v. State, 485 S.W.3d
86, 89-90 (Tex. App.—Houston [14th Dist.] 2015, pet. ref’d). Issue No. 4 is overruled.

                                        Issue No. 5

       In Issue No. 5, Windsor contends that the trial court erred in failing to grant him

an extension of time to supplement his petition with specific evidence of defamation.

Windsor v. Fleming                                                                    Page 31
More specifically, Windsor asserts that he was not allowed sufficient discovery and

sufficient time to supplement. This issue, however, is inadequately briefed.5

        The rules of appellate procedure require that an appellant’s brief “must contain a

clear and concise argument for the contentions made, with appropriate citations to

authorities and to the record.” TEX. R. APP. P. 38.1(i). This requirement is not satisfied by

merely uttering brief conclusory statements, unsupported by legal citations. Martinez v.

El Paso Cty., 218 S.W.3d 841, 844 (Tex. App.—El Paso 2007, pet. struck). An appellate

court has no duty to perform an independent review of the record and applicable law to

determine whether the error complained of occurred. Strange v. Cont’l Cas. Co., 126
S.W.3d 676, 678 (Tex. App.—Dallas 2004, pet. denied).

        Windsor’s argument in this issue is conclusory. Windsor states generally that he

“tried repeatedly to obtain discovery” but that he was not given the discovery and was

ignored. But Windsor does not identify and analyze specific adverse rulings or refusals

to rule by the trial court. See TEX. R. APP. P. 33.1(a)(2) (“As a prerequisite to presenting a

complaint for appellate review, the record must show that . . . (2) the trial court: (A) ruled

on the request, objection, or motion, either expressly or implicitly; or (B) refused to rule

on the request, objection, or motion, and the complaining party objected to the refusal.”).


5 Windsor has twice had the opportunity to amend his appellant’s brief to cure any deficiencies. In a July
16, 2015 order, this Court struck Windsor’s initial appellant’s brief because it was prematurely filed. It was
filed before the appellate record was filed and thus lacked the required citations to record references.
Windsor filed a second appellant’s brief on September 22, 2015. But it too lacked the required citations to
record references; therefore, in an August 3, 2016 order, this Court struck Windsor’s September 22, 2015
appellant’s brief. This Court nevertheless granted Windsor’s motion to file an amended appellant’s brief.
This Court’s order specifically notified Windsor that his amended appellant’s brief shall substantially
comply with Rule of Appellate Procedure 38.1 and must include appropriate citations to the record.
Windsor thereafter filed his current appellant’s brief on September 21, 2016; however, several of his issues
are still inadequately briefed and will be overruled as such.
Windsor v. Fleming                                                                                   Page 32
Furthermore, Windsor’s argument regarding this issue contains no citations to any legal

authorities. Issue No. 5 is therefore overruled as inadequately briefed.6

                                               Issue No. 7

        In Issue No. 7, Windsor contends that the trial court erred in failing to address his

April 7, 2014 motion to dismiss Fleming’s TCPA motion to dismiss. The trial court,

however, implicitly denied Windsor’s motion to dismiss by granting Fleming’s TCPA

motion to dismiss. See Gen. Agents Ins. Co. of Am., Inc. v. El Naggar, 340 S.W.3d 552, 557

(Tex. App.—Houston [14th Dist.] 2011, pet. denied) (“When parties present cross-

motions that are opposed and mutually exclusive, an order that grants one motion may

implicitly deny the other.”). Windsor’s Issue No. 7 is overruled.

                                               Issue No. 8

        In Issue No. 8, Windsor contends that the trial court erred in failing to address his

motions. Windsor asserts that over one hundred motions were “ignored.” Fleming

responds that this issue is inadequately briefed, but Windsor replies that he has

“referenced a list with citations to the Record” and has “referred to the Docket showing

motions that were never addressed.” Windsor has also cited one case in support of the

general proposition that “[w]hen a motion is properly filed and pending before the trial

court, the act of giving consideration to and ruling upon that motion is a ministerial act.”



6 We nevertheless note that Civil Practice and Remedies Code subsection 27.003(c) provides: “Except as
provided by Section 27.006(b), on the filing of a motion under this section, all discovery in the legal action
is suspended until the court has ruled on the motion to dismiss.” TEX. CIV. PRAC. & REM. CODE ANN. §
27.003(c). And subsection 27.006(b) states: “On a motion by a party or on the court’s own motion and on
a showing of good cause, the court may allow specified and limited discovery relevant to the motion.” Id.
§ 27.006(b) (emphasis added). At the November 6, 2014 hearing, the trial court did allow for specified and
limited discovery relevant to Fleming’s motion to dismiss.
Windsor v. Fleming                                                                                   Page 33
See Safety-Kleen Corp. v. Garcia, 945 S.W.2d 268, 269 (Tex. App.—San Antonio 1997, orig.

proceeding).

       Windsor has not, however, addressed any of the motions specifically. He has not

even specified in the record where each of the over one hundred motions was brought to

the trial court’s attention and the trial court refused to rule on the motion. We therefore

overrule Windsor’s Issue No. 8 as inadequately briefed. See TEX. R. APP. P. 38.1(i);

Martinez, 218 S.W.3d at 844; Strange, 126 S.W.3d at 678.

                                        Issue No. 9

       In Issue No. 9, Windsor contends that the trial court erred in not addressing his

April 7, 2014 “Constitutional Challenge to Texas Citizens Participation Act.” The record,

however, does not show that Windsor presented his constitutional challenges to the trial

court, that the trial court refused to rule on the constitutional challenges, and that

Windsor then objected to the trial court’s refusal to rule. Accordingly, Windsor failed to

preserve Issue No. 9 for appellate review. See TEX. R. APP. P. 33.1(a).

                                       Issue No. 10

       In Issue No. 10, Windsor contends that the trial court erred in considering

Fleming’s motion to dismiss Windsor’s original petition because Windsor had amended

the petition such that his third amended petition was the live petition at the time that the

trial court made its ruling. Windsor argues that because an amended petition supersedes

all prior petitions, see TEX. R. CIV. P. 65, Fleming’s motion to dismiss Windsor’s original

petition “ceased to be valid” when Windsor amended the petition.



Windsor v. Fleming                                                                   Page 34
        Fleming’s TCPA motion to dismiss, however, was not a motion to dismiss

Windsor’s original petition; rather, it was a motion to dismiss all of Windsor’s claims

against Fleming. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 27.001(6) (“’Legal action’

means a lawsuit, cause of action, petition, complaint, cross-claim, or counterclaim or any

other judicial pleading or filing that requests legal or equitable relief.”), 27.003(a) (“If a

legal action is based on, relates to, or is in response to a party’s exercise of the right of free

speech, right to petition, or right of association, that party may file a motion to dismiss

the legal action.” (emphasis added)). And even though Windsor’s third amended petition

might have been more detailed and specific than his earlier petitions, Windsor’s third

amended petition was generally based on the same allegations and causes of action

against Fleming as in Windsor’s earlier petitions. Therefore, Fleming’s TCPA motion to

dismiss did not “cease to be valid” when Windsor amended his petition. Issue No. 10 is

overruled.

                                 Issue Nos. 6, 11 – 18, and 24

        In Issue No. 18, Windsor conclusorily contends that the trial court erred in

granting Fleming’s TCPA motion to dismiss. Issue Nos. 6, 11, 12, 13, 14, 15, 16, 17, and

24, although presented as separate issues, are, in substance, all subparts of Issue No. 18,

the overarching issue. Accordingly, we will address each subpart (Issue Nos. 6, 11-17,

and 24) below as we analyze and determine the overarching issue (Issue No. 18).

   A.    The TCPA

               “The [TCPA] protects citizens who [associate,] petition or speak on
        matters of public concern from retaliatory lawsuits that seek to intimidate
        or silence them.” In re Lipsky, 460 S.W.3d 579, 584 (Tex. 2015). That

Windsor v. Fleming                                                                        Page 35
        protection comes in the form of a special motion to dismiss, subject to
        expedited review, for “any suit that appears to stifle the defendant’s”
        exercise of those rights. Id. Reviewing a TCPA motion to dismiss requires
        a three-step analysis. As a threshold matter, the moving party must show
        by a preponderance of the evidence that the TCPA properly applies to the
        legal action against it. TEX. CIV. PRAC. & REM. CODE ANN. § 27.005(b). If the
        moving party meets that burden, the nonmoving party must establish by
        clear and specific evidence a prima facie case for each essential element of
        its claim. Id. § 27.005(c). If the nonmoving party satisfies that requirement,
        the burden finally shifts back to the moving party to prove each essential
        element of any valid defenses by a preponderance of the evidence. Id. §
        27.005(d).

Youngkin v. Hines, 546 S.W.3d 675, 679-80 (Tex. 2018).

   B.    Standard of Review

        We review de novo the trial court’s ruling on a motion to dismiss under the TCPA.

Beving v. Beadles, 563 S.W.3d 399, 404 (Tex. App.—Fort Worth 2018, pet. denied). In

reviewing the trial court’s ruling, we consider the pleadings and supporting and

opposing affidavits stating the facts on which the liability or defense is based. Id.; see TEX.

CIV. PRAC. & REM. CODE ANN. § 27.006(a). We view the pleadings and evidence in the

light most favorable to the nonmovant. Cheniere Energy, Inc. v. Lotfi, 449 S.W.3d 210, 214-

15 (Tex. App.—Houston [14th Dist.] 2014, no pet.).

   C.    Step One: The TCPA’s Applicability

        The TCPA provides that a party may invoke the TCPA dismissal procedure if that

party shows by a preponderance of the evidence that the legal action against it “is based

on, relates to, or is in response to” the party’s exercise of the right to speak, petition, or

associate. TEX. CIV. PRAC. & REM. CODE ANN. § 27.003(a); see Youngkin, 546 S.W.3d at 680.

Pertinent here, the “exercise of the right of free speech” means “a communication made


Windsor v. Fleming                                                                       Page 36
in connection with a matter of public concern.” TEX. CIV. PRAC. & REM. CODE ANN. §

27.001(3). A “communication” is broadly defined as “the making or submitting of a

statement or document in any form or medium.” Id. § 27.001(1). A “matter of public

concern” includes “an issue related to: (A) health or safety; (B) environmental, economic,

or community well-being; (C) the government; (D) a public official or public figure; or (E)

a good, product, or service in the marketplace.” Id. § 27.001(7).

       In Issue Nos. 11 and 14, Windsor contends that Fleming failed to establish that the

legal action brought against him was based on his exercise of the right of free speech

because Fleming never admitted making any of the alleged defamatory statements that

were the basis of Windsor’s claims against Fleming. Windsor further contends in Issue

No. 14 that Fleming failed to establish that the legal action brought against him was based

on his exercise of the right of free speech because Fleming presented no evidence at all

regarding “the facts” of Windsor’s defamation claims. We disagree.

       The Texas Supreme Court has held that “[w]hen it is clear from the plaintiff’s

pleadings that the action is covered by the [TCPA], the defendant need show no more”

to satisfy the first step of the analysis. Hersh v. Tatum, 526 S.W.3d 462, 467 (Tex. 2017). In

reaching this holding, the Hersh court expressly stated that it disapproved of the contrary

statements in Pickens v. Cordia, 433 S.W.3d 179 (Tex. App.—Dallas 2014, no pet.), and the

cases that followed Pickens. Hersh, 526 S.W.3d at 467. Fleming was therefore not required

to admit making any of the alleged defamatory statements or to present evidence

regarding “the facts” of Windsor’s defamation claims in order for Fleming to have

satisfied the first step of the analysis and to have shown that the TCPA applied to

Windsor v. Fleming                                                                     Page 37
Windsor’s actions against Fleming, as long as it was clear from Windsor’s pleadings that

the actions were covered by the TCPA. See id.

       We believe that it was clear from Windsor’s pleadings that each of Windsor’s

causes of action against Fleming was “based on, relate[d] to, or [was] in response to”

Fleming’s alleged “exercise of the right of free speech,” i.e., “a communication made in

connection with a matter of public concern.” See TEX. CIV. PRAC. & REM. CODE ANN. §§

27.001(3), 27.003(a). Windsor alleged in his third amended petition that Fleming, together

with the other defendants, made defamatory remarks, i.e., “communications,” against

Windsor. See id. § 27.001(1). Furthermore, as explained below, Windsor was a limited-

purpose public figure for purposes of defamation liability, and an issue related to a public

figure is a “matter of public concern.” See id. § 27.001(7). We conclude that it was

therefore clear from Windsor’s pleadings that Windsor’s causes of action were covered

by the TCPA and that Fleming thus needed to “show no more” to satisfy the first step of

the analysis. See Hersh, 526 S.W.3d at 467. Windsor’s Issue Nos. 11 and 14 are overruled.

       In Issue No. 17, Windsor contends that even if his defamation claim was related to

Fleming’s exercise of the right of free speech, the trial court erred in granting Fleming’s

TCPA motion to dismiss as to Windsor’s causes of action for intentional infliction of

emotional distress, tortious interference with contract or business expectancy, tortious

interference   with   prospective   business   relationship,   invasion   of   privacy   by

misappropriation, invasion of privacy, invasion of privacy by disclosure, civil conspiracy,

stalking, business disparagement, and conversion because those causes of action were

not related to protection of speech. In Issue No. 24, Windsor further conclusorily asserts,

Windsor v. Fleming                                                                   Page 38
without citation to any legal authority, that the TCPA does not allow a conspiracy claim

to be dismissed. We disagree.

        First, Windsor’s conversion claim was not brought against Fleming; it was brought

against one of the other defendants and therefore is irrelevant as to Fleming. Second, the

TCPA is not limited to defamation causes of action. Instead, the TCPA provides that a

party may file a motion to dismiss any legal action that “is based on, relates to, or is in

response to” a party’s exercise of the right of free speech, right to petition, or right of

association. TEX. CIV. PRAC. & REM. CODE ANN. § 27.003(a). All of Windsor’s causes of

action against Fleming were “based on, relate[d] to, or [were] in response to” Fleming

making alleged defamatory remarks against Windsor; therefore, the TCPA applied to all

of Windsor’s causes of action against Fleming. Issue No. 17 is overruled.

        In Issue No. 24, Windsor also contends that the TCPA is not applicable to this case

because the TCPA is about participation in government and this case is not about

participation in government. As just explained, however, all of Windsor’s causes of

action against Fleming satisfied the statutory requirements for the TCPA dismissal

procedure to apply to them. Therefore, we conclude that Fleming satisfied the first step

of the analysis. See Youngkin, 546 S.W.3d at 680. Issue No. 24 is overruled.

   D.    Step Two: Clear and Specific Proof of Each Claim

        In Issue No. 12, Windsor conclusorily contends that the trial court erred in

granting Fleming’s TCPA motion to dismiss because Fleming presented no admissible

evidence addressing each essential element of Windsor’s defamation claims. But once

Fleming met his burden to prove that the TCPA applied, which we just concluded that

Windsor v. Fleming                                                                  Page 39
he did, the burden shifted to Windsor to establish by “clear and specific evidence a prima

facie case for each essential element of the claim in question.” See Hersh, 526 S.W.3d at

468 (quoting TEX. CIV. PRAC. & REM. CODE ANN. § 27.005(c)). Windsor’s Issue No. 12 is

therefore overruled.

       We turn to Issue No. 15, in which Windsor contends that he established a prima

facie case for each essential element of his claims against Fleming. Windsor’s main claim

against Fleming was for defamation. To prevail on his defamation claim against Fleming,

Windsor would have had to prove that Fleming (1) published a false statement of fact to

a third party, (2) that was defamatory concerning Windsor, (3) with the requisite degree

of fault, and (4) damages, in some cases. See Lipsky, 460 S.W.3d at 593.

       “The status of the person allegedly defamed determines the requisite degree of

fault.” Id. To prevail on a defamation claim, public officials and public figures must

prove that the defendant published a defamatory falsehood with “actual malice.” WFAA-

TV, Inc. v. McLemore, 978 S.W.2d 568, 571 (Tex. 1998). To establish actual malice, the

plaintiff must prove that the defendant published a defamatory statement “with

knowledge that it was false or with reckless disregard of whether it was false or not.” Id.

at 573-74 (quoting N.Y. Times Co. v. Sullivan, 376 U.S. 254, 279-80, 84 S. Ct. 710, 726, 11
L. Ed. 2d 686 (1964)).

       For purposes of defamation liability, public figures fall into two categories: (1) all-

purpose, or general-purpose, public figures and (2) limited-purpose public figures. Id. at

571. The trial court here found that Windsor was a limited-purpose public figure. In

Issue No. 6, Windsor contends that the trial court erred in making such a finding.

Windsor v. Fleming                                                                     Page 40
       Limited-purpose public figures are public figures only for a limited range of issues

surrounding a particular public controversy. Id. To determine whether an individual is

a limited-purpose public figure, we apply a three-part test: (1) the controversy at issue

must be public both in the sense that people are discussing it and people other than the

immediate participants in the controversy are likely to feel the impact of its resolution;

(2) the plaintiff must have more than a trivial or tangential role in the controversy; and

(3) the alleged defamation must be germane to the plaintiff’s participation in the

controversy. Id. Whether a person is a limited-purpose public figure is a question of law

for the court to decide. Klentzman v. Brady, 312 S.W.3d 886, 904 (Tex. App.—Houston [1st

Dist.] 2009, no pet.) (citing Rosenblatt v. Baer, 383 U.S. 75, 88, 86 S. Ct. 669, 677, 15 L. Ed. 2d
597 (1966)).

       We begin with whether there is a public controversy and whether Windsor had

more than a trivial or tangential role in the controversy. Windsor asserted in his third

amended petition that he is “an activist fighting dishonesty and injustices of various

types.” The evidence attached to Fleming’s response to Windsor’s motion to declare that

he is not a public figure or a limited-purpose public figure and the evidence attached to

Fleming’s sur-reply to Windsor’s reply to Fleming’s response further show that Windsor

is an activist against judicial and government corruption.

       Windsor asserted in his third amended petition that he has developed a website

called Lawless America in furtherance of his interests. Windsor stated that he has treated

the website “as an online magazine, has hosted an online conference call, and has been

producing and directing a documentary film about injustices of various types.” The

Windsor v. Fleming                                                                      Page 41
evidence attached to Fleming’s TCPA motion to dismiss shows that Windsor had plans

to bring criminal charges against every corrupt government official in America. Windsor

stated that he felt that corrupt judges and government officials who had ignored the U.S.

Constitution should be charged with treason.          Windsor advocated for a “peaceful

revolution organized to save America” “through the creation of a new political party –

The Revolutionary Party.” See id. at 905 (“To determine whether an individual had more

than a trivial or tangential role in the controversy, a court should consider: (1) whether

the plaintiff actively sought publicity surrounding the controversy; (2) whether the

plaintiff had access to the media; and (3) whether the plaintiff voluntarily engaged in

activities that necessarily involved the risk of increased exposure and injury to

reputation.”) (citing McLemore, 978 S.W.2d at 572-73).

       The evidence shows that Windsor’s activism and ideas about judicial and

government corruption drew both support and opposition from people across the

country. The evidence also shows that many people have been impacted by the issues

Windsor has raised and are likely to feel the impact of the resolution of the alleged judicial

and government corruption. Accordingly, we conclude that there is a public controversy

and that Windsor had more than a trivial or tangential role in the controversy.

       We therefore turn to whether the alleged defamation was germane to Windsor’s

participation in the controversy. See McLemore, 978 S.W.2d at 571. Windsor argues that

the alleged defamation in this case concerns many private personal issues that have

nothing to do with his activism. But Windsor has not identified in his briefing even one

specific statement published by Fleming that addressed Windsor’s personal issues instead

Windsor v. Fleming                                                                     Page 42
of Windsor’s participation in the controversy. Accordingly, we conclude that the trial

court did not err in finding that Windsor was a limited-purpose public figure in this case.

Issue No. 6 is overruled.

        As a limited-purpose public figure, to prevail on his defamation claim against

Fleming, Windsor would have had to prove that Fleming published a defamatory

falsehood with “actual malice.” See id. Windsor has presented no evidence that Fleming

published a defamatory falsehood with actual malice. Windsor does not even argue as

much in his appellant’s brief. We thus conclude that Windsor has failed to satisfy the

second step of the analysis with regard to his defamation claim against Fleming because

Windsor failed to establish by clear and specific evidence a prima facie case for each

essential element of his defamation claim against Fleming. See Youngkin, 546 S.W.3d at

680. This portion of Windsor’s Issue No. 15 is overruled.

        Furthermore, the only specific claim that Windsor addressed in the trial court and

also addresses in this appeal is his defamation claim against Fleming. Therefore, to the

extent that Windsor contends in Issue No. 15 that he established a prima facie case for

each essential element of his other claims against Fleming, we overrule Issue No. 15 as

inadequately briefed. See TEX. R. APP. P. 38.1(i); Martinez, 218 S.W.3d at 844; Strange, 126
S.W.3d at 678.

   E.    Step Three: Proof of Each Defense

        In Issue No. 16, Windsor contends that Fleming failed to establish a valid defense

to Windsor’s claims. Because we have concluded, however, that Windsor failed to satisfy

the second step of the analysis, we need not reach this issue. The burden would have

Windsor v. Fleming                                                                   Page 43
shifted back to Fleming to prove each essential element of any valid defenses by a

preponderance of the evidence only if Windsor had satisfied the requirement of

establishing by clear and specific evidence a prima facie case for each essential element

of his claims against Fleming. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.005(c), (d);

Youngkin, 546 S.W.3d at 679-80.

       Based on the foregoing, we conclude that the trial court did not err in granting

Fleming’s TCPA motion to dismiss. Windsor’s Issue No. 18 is overruled. Moreover,

because we have concluded that the trial court did not err in granting Fleming’s TCPA

motion to dismiss, we overrule Issue No. 13, in which Windsor contends that the trial

court erred in failing to review all of the pleadings and affidavits instead of just “over 500

pages.” Any error would be harmless. See TEX. R. APP. P. 44.1.

                                   Issue Nos. 19 and 21

       In Issue No. 19, Windsor contends that the trial court erred in awarding attorney’s

fees, costs, and sanctions to Fleming.

       Civil Practice and Remedies Code section 27.009(a) provides:

       If the court orders dismissal of a legal action under this chapter, the court
       shall award to the moving party:

       (1)   court costs, reasonable attorney’s fees, and other expenses incurred in
             defending against the legal action as justice and equity may require;
             and

       (2)   sanctions against the party who brought the legal action as the court
             determines sufficient to deter the party who brought the legal action
             from bringing similar actions described in this chapter.




Windsor v. Fleming                                                                     Page 44
TEX. CIV. PRAC. & REM. CODE ANN. § 27.009(a). We review the trial court’s award of

attorney’s fees and sanctions for an abuse of discretion. Sullivan v. Abraham, 488 S.W.3d
294, 299 (Tex. 2016); Landry’s, Inc. v. Animal Legal Def. Fund, 566 S.W.3d 41, 70 (Tex. App.—

Houston [14th Dist.] 2018, pet. filed).

         Windsor first argues in this issue that the trial court erred in awarding attorney’s

fees and costs to Fleming because there was no competent proof of attorney’s fees and

costs ever admitted as evidence at the hearing on this matter. Windsor next argues that

he was not given meaningful notice and a meaningful opportunity to be heard on this

issue.

         In the trial court’s November 28, 2014 letter to the parties announcing its

“memorandum ruling” in connection with Fleming’s TCPA motion to dismiss, the trial

court gave notice to the parties that it would be conducting a hearing “(i) to enter the

dismissal order; and (ii) to review all evidence on file in support of . . . CPRC Section 27.009

relief . . ., along with all related legal analysis and arguments from both sides.” [Emphasis

added.] The trial court then set the following pleading schedule for the hearing:

            Fleming – all supplemental pleadings and evidence must be filed and
             served on or before Wednesday, December 3, 2014;

            Windsor – any regular or supplemental written response must be filed
             and served on or before Thursday, December 4, 2014;

            Fleming – any final written reply must be filed and served on or before
             December 5, 2014.

[Emphasis added.] During the trial court’s December 18, 2014 hearing on Fleming’s

motion for entry of order and assessment of attorney’s fees, court costs, and sanctions,


Windsor v. Fleming                                                                      Page 45
Fleming’s counsel then stated that she had “submitted, as Exhibit A [to her December 3,

2014 supplemental motion for costs, expenses, attorney’s fees, and sanctions in support

of Fleming’s TCPA motion to dismiss, her] sworn affidavit setting forth [her]

qualifications and experience as an attorney.” Fleming’s counsel further stated that

“[a]ttached to Exhibit A is [her] 44 pages of billing records so that the Court and Mr.

Windsor could see every single entry [she] made on this case.” Fleming’s counsel then

moved on to the matter of sanctions, at which point the trial court asked Fleming’s

counsel, “Do you have affidavits on this point?” Fleming’s counsel replied that she had

also filed the evidence regarding the matter of sanctions as exhibits to Fleming’s

December 3, 2014 supplemental motion, and the trial court replied, “I just want[ed] to

make sure I was procedurally on board . . . .”

       Windsor never objected to the procedure used by the trial court of considering the

evidence that Fleming filed as exhibits to his December 3, 2014 supplemental motion

without formally introducing the exhibits into evidence. Windsor therefore failed to

preserve his complaint for appellate review. See TEX. R. APP. P. 33.1(a); Cruz v. Van Sickle,

452 S.W.3d 503, 520-21 (Tex. App.—Dallas 2014, pet. denied). It is also clear from the

foregoing that Windsor was given meaningful notice and a meaningful opportunity to be

heard on this issue; therefore, his argument is overruled.

       Windsor next argues in Issue No. 19 that Fleming has “incurred” no court costs,

reasonable attorney’s fees, or other expenses because they have been incurred by

Fleming’s insurer rather than Fleming himself. However, that Fleming had previously

contracted with an insurer to pay some or all of his court costs, attorney’s fees, or other

Windsor v. Fleming                                                                    Page 46
expenses does not mean that Fleming did not incur them. See Aviles v. Aguirre, 292 S.W.3d
648, 649 (Tex. 2009) (per curiam). Windsor’s argument therefore fails and is overruled.

       Windsor also argues in Issue No. 19 that there was no evidence to show what

amount of the alleged fees were applicable specifically to the TCPA motion. But by

failing to complain at the hearing on attorney’s fees about any failure to segregate

attorney’s fees, Windsor has failed to preserve this complaint for our review. See TEX. R.

APP. P. 33.1(a).

       Finally, Windsor argues in Issue No. 19 that the amount of sanctions awarded was

“utterly outrageous” and that the trial court improperly based its award of sanctions on

alleged activity in cases outside Texas. In Issue No. 21, Windsor also conclusorily

contends that Fleming failed to establish by a preponderance of the evidence that

Windsor had significant assets to enable him to pay sanctions. This portion of Issue No.

19 and Issue No. 21 contain no citations to legal authorities. We therefore overrule this

portion of Issue No. 19 and Issue No. 21 as inadequately briefed. See TEX. R. APP. P. 38.1(i);

Martinez, 218 S.W.3d at 844.

                                        Issue No. 20

       In Issue No. 20, Windsor contends that the trial court erred in granting Fleming’s

motion to sever all the claims Windsor brought against him into a new cause number

because the trial court did not have jurisdiction to do so. For the reasons stated in Issue

No. 3, however, we have determined that the trial court did have jurisdiction. Windsor’s

Issue No. 20 is overruled.



Windsor v. Fleming                                                                     Page 47
                                        Issue No. 22

       In Issue No. 22, Windsor first contends that the Honorable Judge Grubbs erred in

making findings of fact and conclusions of law on March 31, 2015 because he was “not

the judge in the case” and “knew nothing about the matter.” But Windsor’s “argument”

is simply a conclusory assertion without citation to any legal authorities or to the record.

We therefore overrule this portion of Windsor’s Issue No. 22 as inadequately briefed. See

TEX. R. APP. P. 38.1(i); Martinez, 218 S.W.3d at 844.

       Windsor also contends in Issue No. 22 that the Honorable Judge Grubbs erred in

making findings of fact and conclusions of law on March 31, 2015 because the case had

been dismissed and was on appeal. But, even when the trial court files belated findings

of fact and conclusions of law, the late filing is not reversible error unless the complaining

party shows that the error caused harm. See Robles v. Robles, 965 S.W.2d 605, 610-11 (Tex.

App.—Houston [1st Dist.] 1998, pet. denied). Windsor does not allege any specific harm.

Accordingly, this remaining portion of Windsor’s Issue No. 22 is overruled.

                                        Issue No. 23

       In Issue No. 23, Windsor contends that the trial court denied his constitutional

rights and due process. More specifically, Windsor complains that his constitutional

rights were violated because he was required to deal with this litigation while

“incarcerated in the Ellis County Jail.” However, as our sister court stated in Hosey v. Cty.

of Victoria, 832 S.W.2d 701 (Tex. App.—Corpus Christi 1992, no writ):

              One has a right to represent oneself in civil litigation in Texas courts.
       However, if one does so, the litigant cannot disregard the rules of procedure
       that insure due process to all litigants and provide for the orderly

Windsor v. Fleming                                                                        Page 48
       administration of justice. Indeed, one’s personal circumstances may
       prevent his personal appearance in court for hearings or trial in the
       ordinary course of proceedings. His inability to attend proceedings and
       otherwise personally participate in the trial of the case does not require the
       court to continue the action for the convenience of the litigant. Whether to
       continue the case on the docket and pass a setting for trial is within the
       sound discretion of the trial judge. Similarly, if a case is called for trial and
       no appearance is made, the action is subject to dismissal. Circumstances,
       such as imprisonment, may make it impossible for a litigant to represent
       himself. When that is so, counsel is required, at the peril of losing the
       opportunity, to litigate the grievance.

Id. at 705. Windsor’s Issue No. 23 is therefore overruled.

                                        Issue No. 25

       In Issue No. 25, Windsor contends that he is a victim of judicial corruption.

Windsor’s briefing of this issue includes merely conclusory statements unsupported by

appropriate citations to legal authorities and to the record. We therefore overrule Issue

No. 25 as inadequately briefed. See TEX. R. APP. P. 38.1(i); Martinez, 218 S.W.3d at 844.

                                         Conclusion

       The trial court’s “Order Granting Defendant Sean D. Fleming’s Anti-SLAPP

Motion to Dismiss and Judgment Awarding Costs, Expenses, Attorney’s Fees and

Sanctions in Favor of Sean Fleming Against William Windsor,” signed on December 18,

2014, is affirmed.




                                                   REX D. DAVIS
                                                   Justice




Windsor v. Fleming                                                                         Page 49
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
       (Chief Justice Gray concurring with opinion)
Affirmed
Opinion delivered and filed August 7, 2019
[CV06]




Windsor v. Fleming                                    Page 50